Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 8
Cancelled: 9, 11 and 15-20
Added: None
Therefore, claims 1-8, 10, and 12-14 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: first shift register. The claim recites a second shift register, and there is no recitation of a first shift register prior to that. 
Dependent claims 4-7 fail to resolve and inherit the indefinite claim language of claim 3. Accordingly, claims 4-7 have also been rejected under 35 U.S.C. 112(b) for being indefinite by virtue of their dependency. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon et al. (US 2018/0366520 A1, hereinafter “Gwon”) in view of Kim et al. (US 2019/0179467 A1, hereinafter “Kim”) and Lee et al. (US 2019/0121474 A1, hereinafter “Lee”).

As to claim 1, Gwon (Fig. 3) discloses a display device (110) comprising: 
a base layer (111) comprising a display area (Fig. 4 element DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0079);  
a circuit element layer (Fig. 3 element 10) comprising a first driving circuit (Fig. 2 element 120) and a second driving circuit (Fig. 2 element 180) disposed in the non-display area of the base layer (Fig. 1 element 111; Para. 0056, 0067, when a touch controller 180 is included in the source driver ICs 131), and a pixel driving circuit (Fig. 2 element P) disposed in the display area of the base layer and configured to receive a driving signal from the first driving circuit (Fig. 2 element S1);  
a display element layer (Fig. 3 element 20; Para. 0074) disposed in the display area of the base layer and including display elements (Fig. 6 element 260) provided on the circuit element layer (210; Para. 0080, 0082-0083);  
a thin film encapsulation layer (Fig. 6 element 280) that covers the display element layer (260) in the display area (DA); and 
a touch sensing layer (Fig. 3 element 40; Para. 0111) comprising a plurality of sensing signal lines (Fig. 5 element TL) and a plurality of touch electrodes (TE), the sensing signal lines (TL) are configured to provide a touch sensing signal from the second driving circuit to the touch electrodes (Para. 0116); and
a dam part (Fig. 4 element DAM) formed in a closed loop shape to surround the display area wherein the first driving circuit (Fig. 2 element 120) is connected to the pixel driving circuit (S1, S2) but not the touch electrodes (T1, T2; Para. 0059, 0061, the scan driver is not connected to the touch electrodes),
the first driving circuit (Fig. 2 element 120) is not electrically connected to the second driving circuit (180; Para. 0058, 0066, the driver 120 and the driver 180 are not electrically connected as shown in the figure);
the first driving circuit is disposed inside a closed loop area defined by the dam part (Para. 0073, 0080, 0103, in a case when the scan driver 120 is formed using GIP method, the scan driver would be formed together with the thin film transistor layer 10 and thus it would be inside the DAM part; Fig. 3, Fig. 10) and the second driving circuit (Fig. 2 element 180) is disposed outside the closed loop area defined by the dam part (Fig. 1, 4; Para. 0069, the source driver and the touch driver are formed outside the DAM part in the non-display area as the PAD area PA is formed outside the DAM part),
the sensing signal lines (Fig. 6 element TL) are disposed over the dam part (DAM) to be in contact with the second driving circuit outside of dam part (Para. 0116), 
wherein the second driving circuit (Fig. 2 element 180) is directly formed on the base layer (Fig. 1 element 111; Para. 0071, in a case when the touch driver is included in the source drive IC 131, the touch driver 180 would be included into the flexible film 140 in a COF. Therefore, the chip including the second driving circuit would be directly formed on the base substrate 111.), and the sensing signal lines (Fig. 6 element TL) is in direct contact with the second driving circuit outside of the dam part (Para. 0116, the touch line TL is first connected to the PAD and then to the driver. Therefore, the touch line TL is in direct contact with the touch driver).
Gwon does not expressly disclose a thin film encapsulation layer that covers the first driving circuit and the second driving circuit in the non-display area, and
wherein the sensing signal lines overlap the second driving circuit outside of the dam part. 
However, Kim (Fig. 14) teaches a thin film encapsulation layer (ENC) that covers the first driving circuit (SD) and the second driving circuit (ED) in the non-display area (Para. 0118). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim to include encapsulation layer outside the display area in the device disclosed by Gwon. The motivation would have been to prevent moisture or oxygen from penetrating into the pixels (Para. 0013, 0118). 
Further, Lee (Fig. 20) teaches wherein the sensing signal lines (LL) overlap the second driving circuit (IP) outside of the dam part (DAM; Para. 0202-0203, on a closer look the LL slightly overlaps IP). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to overlap the touch lines overlap the driving circuit in the device disclosed by Gwon. The combination would have merely yielded predictable results (Lee; Para. 0203). In combination, the touch line TL would have to be overlap the flexible film 140 in order to electrically connect the driving chip 180 in the flexible film 140. 

As to claim 2, Gwon (Fig. 5) discloses the display device of claim 1, wherein the plurality of touch electrodes comprises:
a plurality of first touch electrodes (TE) arranged in a first direction (Para. 0116); and 
a plurality of second touch electrodes (RE) arranged in a second direction substantially perpendicular to the first direction (Para. 0117). 

As to claim 10, Gwon (Fig. 4) teaches further comprising a dam part (DAM) formed in a rectangular closed loop shape to surround the display area (Para. 0103).

 	As to claim 12, Gwon (Fig. 2) discloses the display device of claim 2, wherein the first driving circuit (120) and the second driving circuit (180) are both disposed in the non-display area (Fig. 4 element NDA) of the base layer (Fig. 3 element 111) substantially parallel to the first direction (Para. 0054, first touch driver 181 and the scan driver 120 are parallel in the vertical direction). 
 
As to claim 13, Gwon (Fig. 2) discloses the display device of claim 2, wherein the first driving circuit (120) is provided substantially parallel to the first direction (vertical direction), and the second driving circuit ( second touch driver 182 that is a part of the touch driver 180) is provided substantially parallel to the second direction (horizontal direction). 

	As to claim 14, Gwon (Fig. 4) the display device of claim 2, wherein a portion of the second driving circuit overlaps the dam part (Fig. 12 element DAM1, DAM2; it would be merely a design choice to overlap the driving circuit with the dam part).

Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon, Kim and Lee as applied to claim 2 above, further in view of Mizuhashi et al. (US 2012/0044166 A1, hereinafter “Mizuhashi”).

As to claim 3, Gwon discloses the display device of claim 2, 
wherein the second driving circuit configured to sequentially output the touch sensing signal (Para. 0064), 
wherein the touch sensing layer (Fig. 3 element 40) further comprises a plurality of sensing signal lines (Fig. 5 element TL) for supplying the touch sensing signal outputted from the second shift register to a plurality of first touch electrodes (TE; Para. 0116),
a plurality of signal pads (PAD) is disposed in a pad area of the non-display area that are connected to ends of the plurality of sensing signal lines (TL; Para. 0116).
Gwon does not disclose the second driving circuit includes a second shift register.
However, Mizuhashi teaches the second driving circuit includes a second shift register (Fig. 23 element 73; Para. 0148). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include a shift register for the touch driving in the device disclosed by Gwon/Kim/Lee. The motivation would have been to increase the speed of a touch detection (Mizuhashi; Para. 0140).

 	As to claim 4, Mizuhashi teaches the display device of claim 3, wherein the second shift register comprises a plurality of stages arranged in a first direction (Fig. 23 element 79(1), 79(2)..; Para. 0149) and sequentially driven in the first direction (Para. 0148), and 
the plurality of stages is connected to the plurality of sensing signal lines (Fig. 23 elements St(1), St(2)..), respectively (Para. 0149). 

 	As to claim 5, Gwon (Fig. 5) discloses the display device of claim 3, wherein the touch sensing layer further comprises a plurality of read-out lines (RL) connected to first ends of the second touch electrodes (RE), respectively, to read out signals from the second touch electrodes (Para. 0117). 
As to claim 6, Gwon (Fig. 5) discloses the display device of claim 5, wherein the plurality of read-out lines comprises:
first read-out lines (first and third RL lines) connected to first ends of the second touch electrodes (RE), respectively, to read out signals from the second touch electrodes (Para. 0117),
second read-out lines (second and fourth RL lines) connected to second ends of the second touch electrodes (RE), respectively, to read out the signals from the second touch electrodes (Para. 0117). 

As to claim 7, Kim does not disclose discloses the display device of claim 3, wherein the second driving circuit further comprises a second control signal line for supplying a second control signal to drive the second shift register. 
However, Mizuhashi (Fig. 22) discloses the display device of claim 3, wherein the second driving circuit (71) further comprises a second control signal line (SVST) for supplying a second control signal (SVST) to drive the second shift register (73; Para. 0146). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include a shift register for a touch detection circuit in the device disclosed by Gwon/Kim/Lee. The motivation would have been to increase the speed of a touch detection (Mizuhashi; Para. 0140). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gwon in view of Kim, Mizuhashi, Abe et al. (US 2015/0355767 A1, hereinafter “Abe”), and Lee.

As to claim 8, Gwon (Fig. 3) discloses a display device (110) comprising: 
a base layer (111) comprising a display area (Fig. 4 element DA) and a non-display area (NDA) bordering at least a portion of the display area (Para. 0079);  
a circuit element layer (Fig. 3 element 10) comprising a first driving circuit (Fig. 2 element 120) and a second driving circuit (Fig. 2 element 180) disposed in the non-display area of the base layer (Fig. 1 element 111; Para. 0056, 0067, when a touch controller 180 is included in the source driver ICs 131), and a pixel driving circuit (Fig. 2 element P) disposed in the display area of the base layer and configured to receive a driving signal from the first driving circuit (Fig. 2 element S1);  
a display element layer (Fig. 3 element 20; Para. 0074) disposed in the display area of the base layer and including display elements (Fig. 6 element 260) provided on the circuit element layer (210; Para. 0080, 0082-0083);  
a thin film encapsulation layer (Fig. 6 element 280) that covers the display element layer (260) in the display area (DA); and 
a touch sensing layer (Fig. 3 element 40; Para. 0111) comprising a plurality of sensing signal lines (Fig. 5 element TL) and a plurality of touch electrodes (TE), the sensing signal lines (TL) are configured to provide a touch sensing signal from the second driving circuit to the touch electrodes (Para. 0116); and
a dam part (Fig. 4 element DAM) formed in a closed loop shape to surround the display area (DA; Para 0103),
wherein the first driving circuit (Fig. 2 element 120) is connected to the pixel driving circuit (S1, S2) but not the touch electrodes (T1, T2; Para. 0059, 0061, the scan driver is not connected to the touch electrodes),
the first driving circuit (Fig. 2 element 120) is not electrically connected to the second driving circuit (180; Para. 0058, 0066, the driver 120 and the driver 180 are not electrically connected as shown in the figure);
the first driving circuit is disposed inside a closed loop area defined by the dam part (Para. 0073, 0080, 0103, in a case when the scan driver 120 is formed using GIP method, the scan driver would be formed together with the thin film transistor layer 10 and thus it would be inside the DAM part; Fig. 3, Fig. 10) and the second driving circuit (Fig. 2 element 180) is disposed outside the closed loop area defined by the dam part (Fig. 1, 4; Para. 0069, the source driver and the touch driver are formed outside the DAM part in the non-display area as the PAD area PA is formed outside the DAM part),
the sensing signal lines (Fig. 6 element TL) are disposed over the dam part (DAM) to be in contact with the second driving circuit outside of dam part (Para. 0116), 
wherein the second driving circuit (Fig. 2 element 180) is directly formed on the base layer (Fig. 1 element 111; Para. 0071, in a case when the touch driver is included in the source drive IC 131, the touch driver 180 would be included into the flexible film 140 in a COF. Therefore, the chip including the second driving circuit would be directly formed on the base substrate 111), and the sensing signal lines (Fig. 6 element TL) is in direct contact with the second driving circuit outside of the dam part (Para. 0116, the touch line TL is first connected to the PAD and then to the driver. Therefore, the touch line TL is in direct contact with the touch driver).
Gwon does not expressly disclose a thin film encapsulation layer that covers the first driving circuit and the second driving circuit in the non-display area, 

the second driving circuit includes a second shift register, wherein the second shift register is connected to the first control signal line,
the first driving circuit comprises:
a first shift register configured to sequentially output and supply scan signals to the pixel driving circuit,
a first control signal line configured to supply a first control signal to drive the first shift register, wherein
the second shift register is connected to the first control signal line,
the second shift register receives a second control signal to drive the second shift register through the first control signal line, and
wherein the first shift register and the second shift register operate alternately, 
wherein the sensing signal lines overlap the second driving circuit outside of the dam part. 
However, Kim (Fig. 14) teaches a thin film encapsulation layer (ENC) that covers the first driving circuit (SD) and the second driving circuit (ED) in the non-display area (Para. 0118). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kim to include encapsulation layer outside the display area in the device disclosed by Gwon. The motivation would have been to prevent moisture or oxygen from penetrating into the pixels (Para. 0013, 0118). 
Furthermore, Mizuhashi teaches the second driving circuit includes a second shift register (Fig. 23 element 73; Para. 0148), wherein the second shift register (Fig. 22 element 73) is connected to the first control signal line (CCK line, as can be seen the CCK line is also connected to the shift register 52, Para. 0081-0082),
the second shift register receives a second control signal (the clock signal CCK is a waveform, and the claim does not require the first control signal and the second control signal to be different signals) to drive the second shift register through the first control signal line (Para. 0149). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizuhashi to include two shift registers for the touch driving and the display driving in the device disclosed by Kim’467/Kim’021. The motivation would have been to improve the detection sensitivity (Mizuhashi; Para. 0003). 
And, Abe (Fig. 9) teaches wherein the first shift register (13SR; Para. 0065) and the second shift register (12; Para. 0070, 0074; Fig. 12) operate alternately (Fig. 4; Para. 0043-0044, the touch driving and the display driving periods are alternately arranged). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Abe to perform the touch driving and the gate driving alternately in the display device of Kim’467/Mizuhashi. The motivation would have been to perform the touch sensing operation in periods free from the fluctuation in the video signal lines (Abe; Para. 0044). 
And, Lee (Fig. 20) teaches wherein the sensing signal lines (LL) overlap the second driving circuit (IP) outside of the dam part (DAM; Para. 0202-0203, on a closer look the LL slightly overlaps IP). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lee to overlap the touch lines overlap the driving circuit in the device disclosed by Gwon. The combination would have merely yielded predictable results (Lee; Para. 0203). In combination, the touch line TL would have to be overlap the flexible film 140 in order to electrically connect the driving chip 180 in the flexible film 140. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Aoki et al. (US 2019/0171319 A1) teaches switching for segment driving (Fig. 8). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
                                                                                                                                                                                            /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625